Citation Nr: 0616435	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than April 23, 2003, 
for the award of an increased rating of 30 percent for left 
ear hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1953 
to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted an increased rating of 30 percent 
for left ear hearing loss effective April 23, 2003.  The 
veteran and his spouse testified at an October 2004 RO 
hearing.

After this case was certified to the Board, the veteran 
submitted a July 2005 private ear, nose, and throat treatment 
record that had not been considered by the RO or waived for 
RO consideration.  A remand pursuant to 38 C.F.R. 
§ 20.1304(c) is not necessary, however, the private treatment 
record addresses current left ear hearing loss and has no 
bearing on whether entitlement to an increased rating was 
warranted prior to April 23, 2003.

The Board notes that the veteran did not appeal the 
disability rating of 30 percent assigned by the RO for his 
left ear hearing loss disability.  However, as the veteran 
submitted private medical evidence regarding the status of 
his left ear hearing loss, it appears that he is raising the 
issue of increased evaluation for left ear hearing loss.  
This issue is referred to the RO for review with special 
consideration under 38 C.F.R. §§ 3.383 and 4.86(b).  


FINDINGS OF FACT

1.  The veteran did not file an increased rating claim for 
left ear hearing loss prior to April 23, 2003.

2.  The evidence of record does not demonstrate that an 
increased rating was factually ascertainable prior to April 
23, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to April 23, 2003, 
for an increased rating of 30 percent for left ear hearing 
loss is not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The provisions of 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (CAVC) redefined the requirements to include 
notice that a disability rating and an effective date for 
award of benefits would be assigned if service connection is 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Here, the RO notified the veteran of the evidence 
needed to substantiate the original increased rating claim 
for left ear hearing loss, and offered to assist him in 
obtaining any relevant evidence, and requested that he notify 
VA of any additional evidence of the information by way of a 
June 2003 letter, prior to the July 2003 rating decision.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the June 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

After the RO granted an increased rating of 30 percent for 
left ear hearing loss effective April 23, 2003, the veteran 
filed a notice of disagreement with the effective date of the 
assigned rating.  While the RO did not provide the veteran 
with a letter outlining the requirements of an earlier 
effective date claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding a disability rating and an effective date 
has been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
veteran was assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.   Nevertheless, the RO did provide the 
veteran notice of the regulations for earlier effective date 
claims in the July 2003 rating decision, May 2004 statement 
of the case, and March 2005, August 2005, and September 2005 
supplemental statements of the case as the issue on appeal is 
that of proper effective date.  Thus, any defect with respect 
to the content of the notice requirement was non-prejudicial.

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.  



Analysis

The veteran appealed the effective date of April 23, 2003 for 
assignment of a 30 percent rating for left ear hearing loss.  
Specifically, he stated that he had been trying to get 
something done about his hearing for at least 30 years.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving increases in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date.  38 C.F.R. § 
3.400(o)(2).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The record shows that the veteran filed an informal increased 
rating claim for left ear hearing loss via a letter that was 
received by VA on April 23, 2003.  Although the veteran 
contends he has been trying to get something done for his 
ears for the past 30 years, the record does not show that he 
submitted any formal application or statement of intent to 
file a claim for increased rating for left ear hearing loss 
prior to April 23, 2003.  As such, the Board finds that the 
veteran did not file a formal or informal claim for an 
increased rating for left ear hearing loss prior to April 23, 
2003.  See 38 C.F.R. §§ 3.155, 3.157.  

In fact, letters of record indicate that the veteran did not 
provide VA with his proper address for several years, until 
he filed the claim for increase in April 2003.  Several VA 
letters dated from January 2000 to January 2002 were stamped 
returned to sender with no known address available.  The last 
communication with the veteran prior to his claim in April 
2003 was a VA Form 119, Report of Contact, dated in December 
1987.

Moreover, the evidence does not establish that an increased 
rating for left ear hearing loss was factually ascertainable 
within the one-year period prior to receipt of the claim on 
April 23, 2003.  Specifically, the last audiological 
examination of record is dated in August 1963.  Furthermore, 
the bases for granting an increased rating for left ear 
hearing loss were the findings in a July 2003 VA examination 
report, after the receipt of the April 23, 2003 claim.  

For these reasons, the Board finds that an effective date for 
an increased rating for left ear hearing loss earlier than 
April 23, 2003, is not warranted in this case.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date earlier than April 23, 2003, 
for the award of an increased rating of 30 percent for left 
ear hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


